IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1043
                                Filed April 29, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRIAN JACOB COREY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Tod Deck, Judge.

      Brian Corey appeals his prison sentence. AFFIRMED.



      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                          2


MAY, Judge.

       Brian Corey pled guilty to possessing marijuana, third offense, a class “D”

felony, as well as delivery of methamphetamine, a class “C” felony. On appeal,

Corey argues the sentencing court abused its discretion by ordering consecutive

prison terms instead of probation. We affirm.

       We review sentencing challenges “for abuse of discretion or defect in the

sentencing procedure.” State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015). We

bear in mind that “[t]he district court’s sentence is cloaked with a strong

presumption in its favor.” State v. Goad, No.17-1057, 2018 WL 2084834, at *1

(Iowa Ct. App. May 2, 2018) (citing State v. Formaro, 638 N.W.2d 720, 724 (Iowa

2002)). And “[w]e afford [a] strong presumption of regularity to the sentencing

court due to the great confidence we place in our judges to exercise their discretion

appropriately.” Id. (citing State v. Sailer, 587 N.W.2d 756, 764 (Iowa 1998)). We

will find an abuse of discretion only “when a court acts on grounds clearly

untenable or to an extent clearly unreasonable.” Hopkins, 860 N.W.2d at 553

(citation omitted).

       Corey claims the sentencing court failed to consider his testimony

concerning mitigating factors such as his attendance at treatment, his acceptance

into college, his employment and business opportunities, his lengthy period of

sobriety, and his mental-health struggles. We disagree. Rather, the record shows

the court considered Corey’s testimony but did not find him believable. We decline

to second guess the sentencing court’s credibility evaluations. State v. Farnum,

397 N.W.2d 744, 750 (Iowa 1986) (“The trial court was free to accept or disregard

evidence according to its own evaluation of credibility.”).
                                          3


       Moreover, the record shows the sentencing court specifically considered

Corey’s age, intelligence, ambition, likelihood of success on probation, and pro-

social activities (“assistance you’ve provided”). Additionally, the court specifically

considered the presentence investigation report, which contained extensive

mitigating information—and even recommended probation. So we find “no merit”

in Corey’s “contention that the court failed to give adequate consideration to the

mitigating circumstances of the case.” State v. Witham, 583 N.W.2d 677, 679

(Iowa 1998).

       The sentencing court properly exercised its discretion. We affirm.

       AFFIRMED.